Name: 2007/604/EC: Commission Decision of 7 September 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Germany (notified under document number C(2007) 4141) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  international trade;  Europe
 Date Published: 2007-09-08

 8.9.2007 EN Official Journal of the European Union L 236/11 COMMISSION DECISION of 7 September 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Germany (notified under document number C(2007) 4141) (Text with EEA relevance) (2007/604/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (3), and in particular Article 63(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (4) lays down certain protection measures to be applied in order to prevent the spread of that disease. Those measures include the establishment of areas A and B, where protection measures are to be applied, following a suspected or confirmed outbreak of the disease. The Annex to Decision 2006/415/EC lists areas A and B. (2) Following an outbreak of highly pathogenic avian influenza of H5N1 subtype in the Land Bavaria in Germany, Decision 2006/415/EC was amended by Decision 2007/591/EC, in order to amend the Annex to Decision 2006/415/EC, as regards the entries for that Member State. (3) The protection measures taken by Germany pursuant to Decision 2006/415/EC, including the establishment of areas A and B, as provided for in Article 4 of that Decision, have now been reviewed within the framework of the Standing Committee on the Food Chain and Animal Health. (4) In addition, in the interests of clarity of Community legislation, entries in the Annex to Decision 2006/415/EC which refer to areas A and B in the Czech Republic and Germany where protection measures are no longer applicable should be deleted. (5) Decision 2006/415/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 September 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 10, 14.1.2006, p. 16. (4) OJ L 164, 16.6.2006, p. 51. Decision as last amended by Decision 2007/591/EC (OJ L 222, 28.8.2007, p. 21). ANNEX ANNEX PART A Area A as established in accordance with Article 4(2): ISO Country Code Member State Area A Date until applicable Article 4(4) (b)(iii) Code (if available) Name DE GERMANY The 10 km zone established around the outbreak in the commune of Wachenroth including all or parts of the communes of: 6.10.2007 LANDKREIS ERLANGEN-HÃ CHSTADT BIRKACH HÃ CHSTADT A.D. AISCH LONNERSTADT MÃ HLHAUSEN VESTENBERGSGREUTH WACHENROTH LANDKREIS NEUSTADT A.D. AISCH BURGHASLACH DACHSBACH GUTENSTETTEN MARKT TASCHENDORF MÃ NCHSTEINACH UEHLFELD LANDKREIS BAMBERG BURGEBRACH BURGWINDHEIM POMMERSFELDEN SCHLÃ SSELFELD PART B Area B as established in accordance with Article 4(2): ISO Country Code Member State Area B Date until applicable Article 4(4) (b)(iii) Code (if available) Name DE GERMANY The communes of: 6.10.2007 LANDKREIS ERLANGEN-HÃ CHSTADT ADELSDORF BIRKACH GREMSDORF HÃ CHSTADT A.D. AISCH LONNERSTADT MÃ HLHAUSEN VESTENBERGSGREUTH WACHENROTH WEISENDORF LANDKREIS NEUSTADT A.D. AISCH BAUDENBACH BURGHASLACH DACHSBACH GERHARDSHOFEN GUTENSTETTEN MARKT TASCHENDORF MÃ NCHSTEINACH SCHEINFELD UEHLFELD LANDKREIS BAMBERG BURGEBRACH BURGWINDHEIM POMMERSFELDEN SCHLÃ SSELFELD STEINACHSRANGEN LANDKREIS KITZINGEN GEISELWIND